Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Claim Status
Claims 2 and 3 were previously cancelled by the applicant, claim 1 has been amended, and new claim 12 has been added. Claims 1 and 4-12 are currently pending.

Drawings
The drawings submitted 07/10/2019 were received and are approved by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (U.S. 20060046137) in view of Cho et al. (KR 101686963) and Park et al. (U.S. 9178194).

With respect to claim 1 and 12, Kodama discloses a secondary battery (1 laminate battery) comprising an electrode assembly (20 electrode body), a pouch case accommodating the electrode assembly (10 laminate casing), and a finishing tape (105 securing tape) attached to an outer surface of the electrode assembly (20) and contacting the inner surface of the pouch case (10) (Figures 1 and 3). Kodama also discloses the finishing tape/securing tape comprises a cast polyolefin ([0058]). 
Kodama does not teach that the finishing tape comprises: a film layer and an adhesive layer at a central portion of the film and contacting the outer surface of the electrode assembly or the material comprising the film outer layer. Additionally, Kodama does not disclose the inner surface of the pouch specifically as being made of cast polypropylene. 
Cho discloses in Fig. 2 a finishing tape (20) and teaches that the finishing tape is comprised of an outer layer (23 – CPP film) and an adhesive layer (22) at a central portion of the film (23) and contacting the outer surface of the electrode assembly ([0022]). Cho further teaches that the combination if the CPP outer layer, the adhesive layer, and the electrode assembly improves the adhesive force and prevent the electrode assembly from being separated from the pouch ([0028]). Cho further teaches that it is commonly known in the art for finishing tape (20) to be composed of a polymer layer, such as polyethylene terephthalate (PET) or oriented polypropylene (OPP) in combination with an adhesive layer ([0004]). 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include a film layer and an adhesive layer as taught by Cho to the finishing tape disclosed by Kodama in order to ensure the electrode assembly was properly secured inside the case.
Although Cho does not teach a second adhesive layer adhering to the polymer layer on a first side and the electrode assembly on the second side in combination with the first adhesive layer adhering to the polymer layer and the outer layer, Cho does teach the presence of this arrangement in different embodiments. Therefore, it would be obvious to one having ordinary skill in the art at the time was filed to try to combine the adhesive + polymer layers (taught is paragraph 0004) with the adhesive + outer layer (taught in paragraph 0022) in order to function at a wider temperature range, as taught in paragraph 0005. 
Park discloses a battery pouch for a rechargeable battery ([abstract]) and teaches that the pouch may be formed of a multi-layer film, wherein the inner layer (thermal adhesion layer) is comprised of cast polypropylene (Col 7, L 53-57). Park further teaches that it is the CPPs ability to seal to itself, i.e. bonding lower film 511 with upper film 512, is what makes it a desirable choice for the inner surface material of the pouch (Col 7, L62-65).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include CPP as the material for the inner surface of the pouch as taught by Park to the pouch disclosed by Kodama to ensure that the CPP layer of the finishing tape sealed with the CPP layer of the pouch case. 

With respect to claim 4, Kodama discloses that the finishing tape (105) has a melting point higher than 140 ℃, as polypropylene has a melting point of 160℃ ([0057]).

With respects to claims 6 and 7, Kodama in view of Cho discloses the specified finishing tape and further teaches a finishing tape being comprised of a cast polypropylene (CPP) [0057] film which is the preferred film material as set forth by the applicant. 
CPP is known to have a melting point of around 160℃, which satisfies the limitations set forth in claim 4 (Kodama). The specification of the instant application further explains the tensile strength of the finishing tape should be between 5.5 N/4 mm2 and 7.0 N/ 4 mm2 [0046], while the tensile strength of CPP found in the prior art is 6.9 N/4 mm2. The common properties suggest the claimed CPP and referenced CPP are of the same structure. The use of CPP as the preferred film composition, coupled with the taught casing materials and surface area coverage of the film (claims 2 and 5, respectively), teaches that the properties, including coefficients of friction, of the finishing tape material of the instant application would be the same as those found in the prior art. 
Therefore, it would be obvious to one having ordinary skill in the art at the time that the application was filed that the properties of the claimed CPP would be inherent to the CPP specified in Kodama ([0057]).  Applicant is reminded of MPEP 2112.01 II, specifically that “Products of identical chemical compositions cannot have mutually exclusive properties.”  In re Spada.  There is no evidence that the CPP of the prior art is any different than applicant’s claimed CPP.  
With respect to claim 7, it also follows that the claimed property is also necessarily present.  Specifically, it is the position of the Office that when the finishing tape is immersed in an electrolytic solution, the static coefficient of friction and dynamic coefficient of friction between the finishing tape and the inner surface of the pouch case is greater than 5 and greater than 3.5, respectively, because the structure of CPP recited in the prior art reference is substantially identical to that of the claims. Therefore, in the absence of evidence in the contrary, the claimed properties are presumed to be inherent [MPEP 2112.01 I].

With respect to claim 9, Kodama discloses that the frictional force between the finishing tape (105) and the inner surface of the pouch case (10) is configured to prevent the electrode assembly from moving inside the pouch case ([0058]).

With respect to claim 10 and 11, Kodama discloses a finishing tape, but does not disclose the finishing tape has an outer layer and a polymer layer, and therefore is silent about their compositions.
Cho discloses a finishing tape ([0004]) and teaches that the finishing tape can contain a polymer layer composed of PET or OPP ([0004]) and an outer layer composed of cast polypropylene ([0022]). Cho further teaches that each material allows for use at wider temperature distributions ([0005]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the finishing tape disclosed by Kodama had a polymer layer that comprises a different material than an outer layer to allow for use at a wide range of temperatures.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kodama (U.S. 20060046137) in view of Cho et al. (KR 101686963) and Park et al. (U.S. 9178194) as applied to claims 1, 4, 6-7 and 9-11 above, and further in view of Tatebayashi et al. (U.S. 20050221173).

With respect to claim 5, modified Kodama discloses a finishing tape (105), but does not disclose that the finishing tape covers 20% to 50% of the electrode assembly. 
Tatebayashi discloses a finishing tape (7 resin tape). Tatebayashi does not explicitly teach the finishing tape (7) to cover 20% to 50% of the electrode assembly, however Tatebayashi teaches that it is desirable for the finishing tape (7) to cover 20% to 80% of the assembly, and preferable 40% to 60% of the assembly ([0084]). Tatebayashi further teaches that if the area of the finishing tape (7) that covers the assembly is less than 20%, the finishing tape may not be sufficiently capable of withstanding applied tensile stress, while coverage above 80% may cause a decrease in tensile strength imparted to the covered region ([0084]).
It would have been obvious to one having ordinary skill in the art to include coverages taught by Tatebayashi to the finishing tape disclosed by modified Kodama in order to ensure the tensile strength of the tape be sufficient to protect the battery. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Kodama (U.S. 20060046137) in view of Cho et al. (KR 101686963) and Park et al. (U.S. 9178194)  as applied to claims 1, 4, 6-7 and 9-11 above, and further in view of Arao et al. (U.S. 20040067376).

With respect to claim 8, modified Kodama discloses a finishing tape with a film as set forth above, but does not discloses that the film comprises a pattern layer on a surface of the finishing tape, wherein the pattern layer is formed by plasma treatment. 
Arao discloses a laminate for a battery casing ([abstract]) and teaches a pattern layer which can be formed by plasma treatment ([0107]). Arao further teaches that the plasma treatment can be used for enhancing adhesiveness (0107]).
It would have been obvious to one having ordinary skill in the art to apply a pattern using plasma treatment as taught by Arao to the finishing tape film as disclosed by modified Kodama in order to enhance the adhesiveness of the film.  


Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 
The applicant's arguments are premised on the assertion that one having ordinary skill in the art would not be motivated to combine the PP firm (21) in Cho to the adhesive layer (22) and CPP film layer (23), as they are in different embodiments, one being prior art. The argument suggests that teaching the combination of the layers makes use of hindsight reasoning. In response to this argument, applicant is reminded that the rejection of claim 1 takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure (MPEP 707307). Therefore, this argument is unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727